Case: 13-12890   Date Filed: 03/13/2014   Page: 1 of 2


                                                       [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-12890
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 1:10-cr-00289-TWT-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

ORIN JACKSON,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                             (March 13, 2014)



Before WILSON, ANDERSON, and EDMONDSON, Circuit Judges.
              Case: 13-12890    Date Filed: 03/13/2014   Page: 2 of 2


PER CURIAM:



      Orin Jackson appeals his 12-month sentence, imposed at the high end of the

applicable guideline range, which he received upon revocation of supervised

release. During the revocation hearing, Jackson’s counsel asked the court “to

impose a guideline sentence of between six and twelve months.” Jackson’s

sentencing claim is precluded: the alleged error was invited. See United States v.

Love, 449 F.3d 1154, 1157 (11th Cir. 2006) . Moreover, we affirm because his

sentence is supported by the record -- including marked recidivism -- and meets the

goals encompassed within 18 U.S.C. § 3553(a). In sum, the sentence has not been

shown to be unreasonable. See United States v. Turner, 626 F.3d 566, 573 (11th

Cir. 2010).

      AFFIRMED.




                                         2